Election/Restrictions
Applicant’s election without traverse of a flexible coupling (Group I) in the reply filed on July 7, 2022 is acknowledged.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2022.

Drawings
The drawings are objected to as failing to comply with:
37 CFR 1.83(a) because the drawings fail to show:
A flexible coupling 100 having a second stiffening cap attached to the second end of the flexible spline between the flexible spline and the engagement portion of the other of the two hubs as recited in claim 1.
A flexible coupling 100 having a second stiffening cap comprising features corresponding to the limitations of any of claims 2-10.
A plurality of dowels comprising metal composite material disposed as recited in claim 5.  See MPEP 608.02 for the appropriate cross hatch pattern to depict metal composite material.
Adhesive disposed as recited in claim 6.  See MPEP 608.02 for the appropriate cross hatch pattern to depict adhesive.
A plurality of bores extending through “a geometrical center of each of the row of teeth” as recited in claim 7.  The drawings do not indicate “a geometrical center of each of the row of teeth”.
37 CFR 1.84(h)(3) because the sectional view at Fig. 2 lacks hatching.
37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106, D, 204, 206, 208.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
Paragraph 0005 misstates the issue year of Patent Nos. 2,867,102 and 2,867,103.  Both patents issued on January 6, 1959.
Paragraph 0028 includes a sentence beginning as, “The messing of the member assembly 108”.  It’s meaning is unknown.
Paragraph 0031 incorrectly describes Fig. 3A as including reference numeral 134.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted in detail above, the drawings fails to show the claimed invention.  Without such it is not possible to accurately determine the metes and bounds of the claims.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 & 6-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of Patent No. 11,226,010.  although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 & 6-10 are generic to all that is recited in claims 1-13 of Patent No. 11,226,010.  In other words, claims 1-13 of Patent No. 11,226,010 fully encompass the subject matter of claims 1-4 & 6-10 and therefore anticipate claims 1-4 & 6-10.

Claim Rejections - 35 USC § 102
Claims 1-3 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama, US 9,789,903.  Moriyama discloses a flexible coupling (15a), comprising: two hubs (16a, 17a), each hub configured (27, 28) to engage a shaft (12a, 6a) along a central portion and engage flexible spline along an engagement portion; 
a flexible member assembly (18a) of single or multiple stiffness disposed between the two hubs in engaged relation between the engagement portions of each of the two hubs, the flexible member assembly comprising: 
a flexible spline (31, col. 14, lines 25-27) having a first end and a second end; 
a first stiffening cap (32, col. 14, lines 28-30) attached (col. 15, lines 25-27) to the first end of the flexible spline between the flexible spline and the engagement portion of one of the two hubs; and 
a second stiffening cap (32) attached to the second end of the flexible spline between the flexible spline and the engagement portion of the other of the two hubs,
wherein the engagement portion of each hub includes a row of teeth (21a, 23a)  concentrically disposed with respect to a longitudinal axis, and wherein the flexible spline includes mating rows of teeth (36a) formed at either axial end thereof, the rows of teeth meshing (see Fig. 6) with the rows of teeth of the engagement portion of each of the two hubs,
wherein Figs. 4 & 5 show the stiffening caps include: a plate having a generally annular shape that includes an inner periphery and an outer periphery; and 
a plurality of dowels (42) connected to the plate and arranged around and proximal the outer periphery on the same side of the plate.

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama.  Moriyama discloses a flexible coupling (15a) with a plurality of dowels (42) but does not expressly disclose the dowels comprise a metal composite material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the dowels from metal composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chalectro, Sabee and Oosawa each disclose a flexible coupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679